                                     In the Matter Of:

                                 MUFG UNION BANK

                                                vs

                               ROBERT BROWER, et al.




                                  ROBERT BROWER

                                    February 20, 2019




                                          Case No:



                                  CERTIFIED COPY



Case: 17-05044   Doc# 155-2   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 1
                                       of 4
Case: 17-05044   Doc# 155-2   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 2
                                       of 4
Case: 17-05044   Doc# 155-2   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 3
                                       of 4
Case: 17-05044   Doc# 155-2   Filed: 08/28/20   Entered: 08/28/20 16:56:23   Page 4
                                       of 4
